Determination of respondent Commissioner, dated October 5, 1989, which after a hearing, dismissed peti*319tioner from the New York City Police Department upon the finding that petitioner violated certain departmental rules and regulations, unanimously confirmed, the petition denied, and the proceeding transferred to this Court by order of the Supreme Court, New York County (Eve Preminger, J.), entered April 4, 1990, dismissed, without costs.
Petitioner was found to have committed several infractions the most serious of which were being absent without leave, failing to properly safeguard his service revolver, and impeding an investigation into the loss of that weapon. The Hearing Officer’s determination that the petitioner’s testimony was not credible, when taken together with the other evidence adduced, constituted substantial evidence and sufficiently supported his determination. (Matter of Berenhaus v Ward, 70 NY2d 436, 443.) The penalty of dismissal from the force was not inappropriate considering the misconduct detailed here, the petitioner’s previous delinquent record, and the compelling interest of maintaining internal discipline in the police department. (Richichi v Galligan, 136 AD2d 616.) Concur— Murphy, P. J., Carro, Kupferman and Smith, JJ.